Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered. Claims 1-20 filed 01/27/2022, are presented for examination.
Response to Arguments
Applicant’s arguments with respect to amended claims 1-20 and canceled claims 21-22 filed on 01/27/2022 have been considered but they are not persuasive.
The examiner found some amended limitations are taught by references previous introduced.
In Remark page 8, 2nd paragraph, Applicant argued that claim 1 recites in part, "caus[ing] a compiler to compile source code, wherein the compiler is to indicate one or more types of memory into which variable data is to be stored irrespective of one

Nickolls do not disclose using a compiler to compile source code in the manner as claimed.
The examiner respectfully disagrees with Applicant’s argument, examiner believe that limitation is still taught by Nickolls in view of Kawahito. In fact, in paragraphs [0080]
Nickolls discloses [0080] “compiler 408 generates virtual ISA code 410…is program code") and Fig. 3, [0065] “shared memory 316 is accessible to all CTA threads…Any CTA thread can access global memory 304..” and [0102] “Per-thread local memory (.local) variables correspond to a region of global memory 304 that is allocated…” [0103] “Shared (.shared) variables may be read or written by any of the CTA threads…this state space maps to virtual shared memory 316” [0105] “the .const state space may be mapped to a region in global memory to which the CTA threads access. …can be realized in an on-chip shared parameter memory”  and [0180] “compiler 408 can interpret..a virtual variable in the .param state space” and [0181] “Compiler 408 can interpret..virtual variable in the .const state space” Nickolls  teaches the compiler indicates one or more type of memory e.g. global memory (304), shared memory (316), local memory, which variable data to be stored irrespective of one or more types of memory (e.g. shared (.share) variable of threads is stored in the shared memory, (.const) variable of threads can be stored in global memory and shared memory, local (.local) variable of threads is stored in global memory and local memory) indicated by the program code.
Kawahito teaches a Java compiler can compile a Java program code includes a Java source code (Kawahito, [0037] [0144], Fig. 3, [0152]). It would have been obvious to one of ordinary skill in the art at the time the invention was made for the method of Nickolls to modify the program code to apply the Java program code includes a Java source code for compiling (as taught by Kawahito) to teaches the limitation in claim 1 using a compiler compiles a source code (Java source code from Java program code).
Doing so, it can provide a computer focusing on the stack area and particularly a compiler system for optimizing binary code including memory accesses (Kawahito, [0048]).
Independent claims 11 and 15 are similar to the claim 1 and rejected as the same reference as described above.
Claims 2, 3, 4-8, 9, 10, 12, 13, 16, 17, 18,19 and 20 each depend on claims 1, 11, and 15 and are rejected corresponding to the rejection of claims 1, 11, 15.
To provide broader context for how Nickolls teaches the claimed subject matter, see [0100]-[0106].  Each paragraph describes a different “state space” for variables to be defined in.  Paragraphs [0107]-[0115] show examples of virtual ISA code snippets (which, from [0086], is generated by the compiler) which define variables stored in these state spaces.  Paragraph [0095] indicates that the programmer or compiler defines these variables.  Thus, the compiler necessarily determines which of the various memory spaces the variable will be stored in, because it outputs the virtual ISA code that indicates which space to store the variable in (e.g., .reg, .local, .global, .param, etc.). The broader disclosure mentioned herein is fully consistent with the rejection as set forth in the prior Office action and set forth below.
The interpretation of claims 9, 11-14 under 35 U.S.C. §112 (f) is withdraw in view applicant amended claims 1, 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 9-13, 15-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable by Nickolls et al. (U.S. 2008/0184211 A1) in view of Kawahito et al. (U.S. 2012/0042306 A1).
Regarding Claim 1 (Current amended), Nickolls discloses a processor, one or more circuits (Nickolls, [0032] “a parallel processing unit (PPU) 122 is a graphics processor, which may be implemented, e.g., using one or more integrated circuit devices” to cause a compiler to compile program code (Nickolls, [0014] “a target processor includes providing input program code. The first portion of the input program code is compiled into a virtual thread program. The virtual thread program is stored e.g., in memory” Nickolls teaches a processor includes providing input program code to cause compiler to compile input program code into a virtual thread program and stored in memory), wherein the compiler is to indicate one or more types of memory into which variable data is to be stored irrespective of one or more types of memory indicated by the program code (Nickolls, [0080] “When application program 402 is compiled, compiler 408 generates virtual ISA code 410 for those portions of application program 402 that define CTA thread behavior. Virtual ISA code 410 is program code") and Fig. 3, [0065] “shared memory 316 is accessible to all CTA threads (within a single CTA)”. Any CTA thread can access global memory 304 through a memory interface 322. Any CTA thread within any CTA can access global memory 304 through a memory interface 322” and [0102] “Per-thread local memory (.local) variables correspond to a region of global memory 304 that is allocated and addressed on a per-CTA-thread basis” [0103] “Shared (.shared) variables may be read or written by any of the CTA threads. In some embodiments, this state space maps to virtual shared memory 316” [0105] “the .const state space may be mapped to a region in global memory to which the CTA threads have read-only access. The .const state space can be realized in an on-chip shared parameter memory”  and [0180] “compiler 408 can interpret this function as defining each parameter as a virtual variable in the .param state space” and [0181] “Compiler 408 can interpret this function as defining each parameter as a virtual variable in the .const state space” Nickolls  teaches the compiler indicates one or more type of memory e.g. global memory (304), shared memory (316), local memory, which variable data to be stored irrespective of one or more types of memory (e.g. shared (.share) variable of threads is stored in the shared memory, (.const) variable of threads can be stored in global memory and shared memory, local (.local) variable of threads is stored in global memory and local memory) indicated by the program code.
Paragraph [0102] is cited as an example of using .local as part of the virtual ISA code.  The .local tag is generated by the compiler that produces the virtual ISA code (see [0086] and [0095]).
However, Nickolls does not explicitly teaches a compiler to compile source code;
[Note: Though teaching of "program code" of Nickolls is sufficient to teach the feature of "source code", out of abundance of caution and to better match the term, the examiner cited the reference of Kawahito to show different ways of addressing the feature.]
Kawahito teaches a compiler to compile source code (Kawahito, [0037] “Computer program code can be written in programming languages such as Java, Smalltalk, C++” and [0144] “Java (registered trademark) bytecode obtained by a Java (registered trademark) source code is an intermediate language used by the GNU Compiler Collection” and [0152] “FIG. 3 shows a Java compiler” Kawahito teaches a Java compiler can compile a Java program code includes a Java source code.
Nickolls and Kawahito are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for the method of Nickolls to include a compiler with source code method (as taught by Kawahito) in order to include a compiler can compile a source code because Kawahito can provide a Java compiler can compile a Java program code includes a Java source code (Kawahito, [0144], Fig. 3, [0152]). Doing so, it may provide a computer focusing on the stack area and particularly a compiler system for optimizing binary code including memory accesses (Kawahito, [0048]).
Regarding Claim 2 (Current amended), Nickolls as modified discloses the processor wherein the one or more types of memory comprises a local memory space, a shared memory space, or a constant memory space (Nickolls, [0010] “The virtual thread program is stored (e.g., in memory” and Fig. 3, [0065] “shared memory 316 is accessible to all CTA threads (within a single CTA)”. Any CTA thread can access global memory 304 through a memory interface 322. Any CTA thread within any CTA can access global memory 304 through a memory interface 322” and [0102] “Per-thread local memory (.local) variables correspond to a region of global memory 304 that is allocated and addressed on a per-CTA-thread basis” Nickolls teaches determining data (CTA threads) associated with program is stored in a global memory (as a generic memory space, 304, Fig. 3) includes local memory (thread is allocated,.local) and shared memory (accessible by thread, 316).

Regarding Claim 3 (Current amended), Nickolls as modified discloses the processor 1, wherein the one or more circuits are further to identify (Nickolls, [0032] “a parallel processing unit (PPU) 122 which may be implementedin the program code a first memory access operation (Nickolls, [0014] “a target processor includes providing input program code. The first portion of the input program code is compiled into a virtual thread program. The virtual thread program is stored e.g., in memory” and [0065] “Any CTA thread within any CTA (or any virtual processing engine 310 within virtual core 308) can access global memory 304 through a memory interface 322” Nickolls teaches the integrated circuit such as programable processor can identify a first memory access operation (e.g. CTA thread can access global memory) in the program code) 
However, Nickolls does not explicitly teaches a memory access operation in the source code;
Kawahito teaches a memory access operation in the source code (Kawahito, [0037] “Computer program code for carrying out operations including an object oriented programming language such as Java” and [0052] “the binary code (FIG. 2, 211) includes memory accesses and [0139] the binary code (211) is an optimization target code and is a Java (registered trademark) source code” The combination between the circuits, program code (as taught by Nickolls) and Java program code include Java source code having memory access operation can be used to teaches the circuit to identify in source code a first memory access operation;
Nickolls and Kawahito are combinable see rationale in claim 1.
Regarding Claim 4 (Current amended), the processor wherein the one or more circuits are further to analyze a use-definition chain related to a first pointer included in the first memory access operation to determine that the first pointer is derived from one of the one or more types of memory 
However, Kawahito teaches analyze  a use-definition chain related to a first pointer included in the first memory access operation to determine that the first pointer is derived from one of the one or more types of memory (Kawahito, Fig. 4A, [0156] “In step 402, the optimization processor (203) creates a Use-Definition Chain/Definition-Use Chain (UD/DU-chain) and [0158] [0159] “In step 404, the optimization processor (203) uses the DU-chain and analyzes all the use positions of the stack pointer” and [0160] “In step 405, load instruction corresponding to each store instruction registered in a list (c1) of memory accesses, to treat a register storing the result of load, as the stack pointer” and [0160] “In step 406, for an area found, each memory access is replaced with a local variable access in the compiler” and [0170] In step 417, the optimization processor (203) makes a recursive call to step 411 by using, as the parameters, the register storing therein the result of the addition and a value obtained by adding the constant C to the offset passed as a parameter in step 411”  (the memory access operations associated with a constant variable value C = a constant memory space) Kawahito teaches a optimization processor uses the DU-chain and analyzes all the use positions of the stack pointer and load instruction register of the stack pointer (as first memory operation) and replace memory access with local variable access from a local memory space and make the memory access operations associated with a constant variable value C from a constant memory space.
Nickolls and Kawahito are combinable see rationale in claim 1.
Regarding Claim 5 (Current amended), the processor wherein the one or more circuits are further to generate the use-definition chain related to the first pointer by performing a data flow analysis on the source code in order to identify each definition and each use of the first pointer.  
However, Kawahito teaches generate the use- definition chain related to the first pointer by performing a data flow analysis on the source code in order to identify each definition and each use of the first pointer (Kawahito, [0158]  “In step 404, the optimization processor (203) uses the DU-chain and analyzes all the use positions of the stack pointer and [0198]  “the optimization processor (203) deletes an instruction to increment or decrement the value of the stack pointer is an addition instruction with the constant C” Kawahito teaches the optimization processor (203) uses the DU-chain and analyzes all the use positions of the stack pointer and can deletes an instruction to increment (ascending) the value of the stack pointer) on the source code (the constant C).
Nickolls and Kawahito are combinable see rationale in claim 1.

Regarding Claim 6 (Current amended), the processor wherein the one or more circuits are further to replace the first memory access operation in the source code with a second memory access operation that targets a different memory space 
However, Kawahito teaches replace, the first memory access operation in the source code with a second memory access operation in the that targets a different memory space (Kawahito [0065] “executes a step (a) of replacing a memory access to a stack area in order to save a value of each register, with an access to a local variable in a compiler…Then, the computer (FIG. 1, 101) sets the post-replacement local variable to be a register allocation target and allocates a register address to the post-replacement local variable” Kawahito teaches replacing, during compilation of the program, the first memory access operation to a stack area on source code with a second memory access as a local variable access to be a register allocation target a different memory space (local memory space).
Nickolls and Kawahito are combinable see rationale in claim 1.
Regarding Claim 7 (Current amended Nickolls discloses, the processor 1, wherein the compiler is to compile program code to machine code (Nickolls, [0081] A virtual instruction translator 412 converts virtual ISA code 410 to target ISA code 414, target ISA code 414 can be received and correctly decoded by an instruction unit 430 in PPU 122” and [0176] “the translator could produce program code in a high-level language (e.g., C), machine code for a PPU” and [0080] compiler 408 generates virtual ISA code 410 for those portions of application program 402” Nickolls teaches a compiler can compile (generate) a program code (ISA code 414) which is produced as a machine code for a PPU.
However, Nickolls does not explicitly teach the compiler is to compile source code to machine code.
Kawahito teaches the compiler is to compile source code to machine code (Kawahito, [0139] the binary code (211) is a Java (registered trademark) source code” and [0153] “a Just-In-Time (JIT) compiler (303) allows high-speed execution by dynamically converting (compiling) the bytecode (311) into a machine language to achieve conversion into native code (312) during the execution of the bytecode (311)” Kawahito teaches the compiler is to compile source code to machine code (machine language).
Nickolls and Kawahito are combinable see rationale in claim 1.
 
Regarding Claim 8 (Current amended), Nickolls discloses the processor 1, wherein the one or more circuits are further to store the variable data to the one or more types of memory during execution of a compiled version of the program code (Nickolls, [0010] “The first program code is compiled into a virtual thread program…a representative virtual thread of the array. The virtual thread program is stored (e.g., in memory” and [0102] “Per-thread local memory (.local) variables correspond to a region of global memory 304 that is allocated and addressed on a per-CTA-thread basis” Nickolls teaches store the variable data (e.g. local memory (.local) variables) to local memory in a region of global memory during execution of a first compiled version of the program code with CTA threads
However, Nickolls does not explicitly teach execution of a compiled version of the source code;
Kawahito teaches teach execution of a compiled version of the source code (Kawahito, [0037] “Computer program code can be written in programming languages such as Java, Smalltalk, C++” and [0144] “Java (registered trademark) bytecode obtained by a Java (registered trademark) source code is an intermediate language used by the GNU Compiler Collection” Kawahito teaches a Java compiler compiles the Java program code includes a java source code. The combination between Nickolls and Kawahito can be used to teach store variable (.local) to more types of memory (local memory, global memory) during execution of a compiled first version (a taught by Nickolls) of the source code (as taught by Kawahito).

Nickolls and Kawahito are combinable see rationale in claim 1.
Regarding Claim 9 (Currently amended), Nickolls as modified discloses the processor wherein each of the one or more types of memory is accessible by each processing core of a set of processing cores within a parallel processing unit (Nickolls, [0032] “a parallel processing unit (PPU) 122. PPU 122 advantageously implements a highly parallel processor including one or more processing cores” and (Nickolls, Fig. 1, [0067] [0068] “Global memory 304 can be implemented in system memory 104 and/or PP memory 124. PPU 122 includes one or more processing cores that use single-instruction” Nickolls teaches the Global memory(304) (generic memory space) can be implemented (access) in one or more processing cores of PPU (a parallel processing unit).
Regarding Claim 10 (Currently Amended), Nickolls as modified discloses the processor wherein [[the]] a local memory space of the one or more types of memory is accessible by only one processing core included in the set of processing cores, [[the]] a shared memory space of the one or more types of memory and [[the]] a constant memory space of the one or more types of memory are accessible by two or more of the processing cores included in the set of processing cores, and the constant memory space resides in read-only memory (Nickolls, [0071] “Parameter memory 318 can be implemented in PPU 122 as a designated section within shared cache memory that implements shared memory 316 or on-chip cache memory to which the processing engines have read-only access” and [0105] The constant (.const) state space is used to define per-grid constants that can be read (but not modified) by any (virtual) thread in any CTA in the grid. In virtual architecture 300, the .const state space may be mapped to a region in global memory to which the CTA threads have read-only access. The .const state space can be realized in an on-chip shared parameter memory” Nickolls teaches PPU includes set of processing core, the shared memory space and the constant memory space are accessible by two or more of the processing cores included in the set of processing cores and the constant memory space (the .const state space) resides in read-only memory (read-only access).
Paragraph [0102] is cited as an example of using .local as part of the virtual ISA code.  The .local tag is generated by the compiler that produces the virtual ISA code (see [0086] and [0095]).
Regarding Claim 11 (Currently Amended), Nickolls as modified discloses a processor one or more circuits (Nickolls, [0032] “a parallel processing unit (PPU) 122 is a graphics processor, which may be implemented, e.g., using one or more integrated circuit devices” Nickolls teaches a graphic processor includes one or more integrated circuits to perform one or more executable programs (Nickolls [0011] . The executable program code can be executed on a computer system, which can be stored in a storage medium e.g., computer memory” perform an executable program code and store in computer memory) wherein the one or more executable programs is to indicate one or more types of memory into which variable data is to be stored irrespective of one or more types of memory indicated by corresponding source code. 
Claim 11 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 12 (Currently Amended), Nickolls as modified discloses the processor wherein the one or more types of memory comprises a local memory space, a shared memory space, or a constant memory space, wherein the local memory space is accessible by only one processing core included in [[the]] a plurality of processing cores (Nickolls, [0010] “The virtual thread program is stored (e.g., in memory” and [0032] “PPU 122 advantageously implements a highly parallel processor including one or more processing cores, each of which is capable of executing a large number (e.g., hundreds) of threads concurrently” , and [0071] “Parameter memory 318 can be implemented in PPU 122 as a designated section within shared cache memory that implements shared memory 316” and [0086] “a single CTA thread to be executed by one of virtual processing engines 310 in virtual core 308 of FIG. 3” and [0102] “Per-thread local memory (.local) variables correspond to a region of global memory 304 that is allocated and addressed on a per-CTA-thread basis” Nickolls teaches processor (PPU 112) includes local memory (thread is allocated,.local) and shared memory (accessible by thread, 316) wherein the local memory space (.local) is accessible by only one processing core e.g. a single CTA thread (Per-thread local memory) is executed by one virtual core 308.
Regarding Claim 13 (Currently Amended), Nickolls as modified discloses the processor 12, wherein the shared memory space and the constant memory space are accessible by two or more (Nickolls, [0032] “PPU 122 advantageously implements a highly parallel processor including one or more processing cores, each of which is capable of executing a large number (e.g., hundreds) of threads concurrently” and [0071] “Parameter memory 318 can be implemented in PPU 122 as a designated section within shared cache memory that implements shared memory 316” and [0103] “The next two state spaces define per-CTA variables. Shared (.shared) variables may be read or written by any of the CTA threads this state space maps to virtual shared memory 316 of virtual architecture 300 (FIG. 3)” and [0105] “the .const state space may be mapped to a region in global memory to which the CTA threads have read-only access. The .const state space can be realized in an on-chip shared parameter memory” Nickolls teaches share memory space (.share) variable and the constant memory (.const) state space are accessible by two processing cores (two threads).
Regarding Claim 14 (Currently Amended), the processor 12, wherein the one or more circuits are further to analyze, a use-definition chain related to a first pointer that accesses the variable data and is included in the source code to determine that the first pointer is derived from one of the local memory space, the shared memory space, or the constant memory space.  
However, Kawahito teaches a use-definition chain related to a first pointer that accesses the variable data and is included in the source code  to determine that the first pointer is derived from one of the local memory spaces, the shared memory space, or the constant memory space.  
 (Kawahito, [0139] “a Java (registered trademark) source code” and Fig. 4A, [0156] “In step 402, the optimization processor (203) creates a Use-Definition Chain/Definition-Use Chain (UD/DU-chain) and [0158] [0159] “In step 404, the optimization processor (203) uses the DU-chain and analyzes all the use positions of the stack pointer” and [0160] “In step 405, load instruction corresponding to each store instruction registered in a list (c1) of memory accesses, to treat a register storing the result of load, as the stack pointer” and [0160] “In step 406, for an area found, each memory access is replaced with a local variable access in the compiler” and [0170] In step 417, the optimization processor (203) makes a recursive call to step 411 by using, as the parameters, the register storing therein the result of the addition and a value obtained by adding the constant C to the offset passed as a parameter in step 411”  (the memory access operations associated with a constant variable value C = a constant memory space) Kawahito teaches a optimization processor uses the DU-chain and analyzes all the use positions of the stack pointer and load instruction register of the stack pointer (as first memory operation) and replace memory access with local variable is included in source code (e.g. Java source code) and can access from a local memory space and make the memory access operations associated with a constant variable value C from a constant memory space
Regarding Claim 15 (Currently Amended), Nickolls as modified discloses a system (Nickolls, [0011] “a computer system”, comprising one or more computers having one or more processors (Nickolls,[0041] “processor(s) of a computing system”, cause a compiler to compile source code, wherein the compiler is to indicate one or more types of memory into which variable data is to be stored irrespective of one or more types of memory indicated by the source code. 
Claim 15 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 16 (Currently Amended), Nickolls as modified discloses the system wherein one or more types of memory comprise a local memory space, a shared memory space, or a constant memory space. 
Claim 16 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 17 (Currently Amended), Nickolls as modified discloses the system 15, wherein the one or more processors (Nickolls, [0166] “a processor such as CPU 102” are further to compile the source code to machine code. 
Claim 17 is substantially similar to claim 7 is rejected based on similar analyses.
Regarding Claim 18 (Currently Amended), Nickolls as modified discloses the system [[17]]16, wherein the one or more processors are further to analyze a use- definition chain related to a first pointer included in [[the]] a first access memory operation associated with the source code to determine that the first pointer is derived from one of the local memory space, the shared memory space, or the constant memory space.  
Claim 18 is substantially similar to claim 14 is rejected based on similar analyses.
Regarding Claim 19 (Currently Amended), Nickolls as modified discloses the system wherein the one or more processors are further to to generate the use-definition chain related to the first pointer by performing a data flow analysis on the source code 
Claim 19 is substantially similar to claim 5 is rejected based on similar analyses.
Regarding Claim 20 (Currently Amended), Nickolls as modified discloses the system 16, wherein the local memory space is accessible by only one processing core included in a set of processing cores, the shared memory space and the constant memory space are accessible by two or more processing cores included in the set of processing cores, and the constant memory space resides in read-only memory.  
Claim 20 is substantially similar to claim 10 is rejected based on similar analyses
Regarding Claim 21 (Cancelled). 
Regarding Claim 22 (Cancelled).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611